Notice of Allowance
	Claims 1-2 and 4-5 allowed. The following is an examiner’s statement of reasons for allowance: In regards to Claim 1 and the amendments thereof presented in the claim set filed on 03/04/2022, the prior art on record does not render obvious alone or in combination the specific shape of the first and second block portions. The prior art of Yan (EP 2941983) teaches a collapsible table with a hub that includes lower and upper pole members that extend out and are capable of moving into different configurations. However, within the pole members there is no elastic string that passes through the poles and into the hub and does not teach the specified semi-circle concave groove, and insertion groove to be formed in the external surface of said groove. 
	As such, the prior art of Hwang (WO 2018097494) was used to teach an elastic rope that is capable of fixing the folding type article within the grooves and into a specified angle of the folding article. However, Hwang does not further detail that the grooves have the capabilities to include insertable grooves with protrusions and first and second blocks. Therefore, with the prior art on record and the note in the Non-Final submitted on 12/10/2021 that the first and second block pieces utilizing a concave and convex geometries to form a combination block is considered unique and an inventive element in the instant invention.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/10/2022